Citation Nr: 0605599	
Decision Date: 02/28/06    Archive Date: 03/01/06

DOCKET NO.  03-00 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for osteoma, right femur, 
lesser trochanter, surgical removal, currently rated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and acquaintance




ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1945 to 
October 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted an increased rating of 10 percent for 
osteoma, right femur, lesser trochanter, surgical removal, 
effective February 21, 2001.  The veteran indicated that he 
is not satisfied with this rating; thus, this claim is still 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  In 
February 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.

At the hearing and in a February 2005 statement, the veteran 
and his representative addressed the issue of an earlier 
effective date, pertaining to the service-connected right 
femur disability.  This issue is referred to the RO. 


FINDING OF FACT

The veteran's right femur disability is currently manifested 
by subjective complaints of sensitive skin, and objective 
findings of slightly reduced range of motion, and minimal to 
moderate functional impairment.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a right 
femur disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5015, 5250, 5252-5255, 5275 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed 
December 2001 rating decision, November 2002 statement of the 
case (SOC), and April 2004 supplemental statement of the case 
(SSOC) that discussed the pertinent evidence, and the laws 
and regulations related to a claim for an increased rating 
for a right femur disability.  These documents essentially 
notified the veteran of the evidence needed to prevail on his 
claim.

In addition, in a November 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence, and 
requested that he notify VA of any additional evidence he had 
to submit.  These letters gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and notice letter dated in November 2003 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the December 2001 rating decision, the RO 
denied the veteran's increased rating claim for a right femur 
disability.  In November 2003, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claim on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  While the notice provided to the veteran in 
November 2003 was not given prior to the first AOJ 
adjudication of the claim, the subsequent VA letter corrected 
any procedural errors.  The notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records.  The veteran testified regarding a 1986 surgery, 
which is not reflected in the claims file; however, the 
surgery was for a knee replacement and is not relevant to the 
issue on appeal.  The Board finds that there are no 
additional medical treatment records necessary to proceed to 
a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in November 2001, 
and the examiner rendered a considered medical opinion 
regarding the pertinent issues in this matter.  The veteran's 
representative submitted a February 2005 statement that the 
October 2001 VA examination does not accurately portray the 
current disability, as it is too old.  The Board rejects this 
argument, because the veteran has not indicated in any of his 
statements or testimony that his right femur disability has 
become worse since the last VA examination.  In fact, he 
testified in February 2005 that he no longer feels pain in 
the right leg.  As such, the October 2001 VA examination 
report is considered adequate for rating purposes.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his increased 
rating claim; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of an increased rating is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

The RO originally granted service connection for osteoma, 
right femur, lesser trochanter region, surgical removal in 
March 1947, assigning a noncompensable rating effective 
October 21, 1946.  

In February 2001, the veteran filed an increased rating claim 
for his service-connected right femur disability.  The RO 
granted an increased of 10 percent in December 2001, 
effective February 21, 2001.  The veteran testified at the 
2005 Board hearing that he feels numbness and sensitivity in 
the right thigh and gets tired sooner than his friends.  His 
acquaintance also testified that he cannot hike because of 
his leg.  In sum, the veteran contends that the level of his 
service-connected right femur disability is higher than is 
reflected by a 10 percent rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's right femur disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5015 for benign new 
growths of the bones.  DC 5015 provides that benign new 
growths of the bones are to be rated on limitation of motion 
of affected parts, as arthritis degenerative.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
4.71a, DC 5003.

According to VA standards, full hip range of motion is 
defined as 0 to 125 degrees hip flexion and 0 to 45 degrees 
hip abduction. 38 C.F.R. § 4.71, Plate II.

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

An October 2001 VA examination report shows complaints of 
sensitive skin.  The veteran also had been diagnosed recently 
with peripheral neuropathy; he was not diabetic.  He was 
unable to walk more than a half a block and was not certain 
whether this was due to his hip, knees, or peripheral 
neuropathy.  Physical examination revealed an 8-inch well-
healed scar over the anterior inguinal area extending below 
the right inguinal line.  Flexion of the hip was 125 degrees 
bilaterally.  He had 30 degrees in bilateral hip abduction; 
and there was about a 10 percent decrease in hip extension.  
The peripheral pulses were noted to be decreased bilaterally.  
The diagnoses included status post osteoma removal in 1947, 
right femur, with slightly reduced range of motion, and 
minimal to moderate functional impairment; and peripheral 
neuropathy idiopathic.

Upon review, the medical evidence does not warrant a rating 
higher than 10 percent.

The veteran cannot receive a rating higher than 10 percent 
under DC 5003 for limitation of motion based on degenerative 
arthritis, as this is the highest schedular rating provided 
under this diagnostic code.

Additional provisions, which are potentially applicable to 
the veteran's femur disability, also do not provide for a 
rating higher than 10 percent.  

Under 38 C.F.R. § 4.71a, DC 5252, limitation of flexion of 
the thigh to 30 degrees warrants a 20 percent rating.  
However, as shown in October 2001, the veteran's thigh 
flexion was to 125 degrees.  

A 20 percent evaluation is warranted under 38 C.F.R. § 4.71a, 
DC 5253, for limitation of abduction of the thigh, motion 
lost beyond 10 degrees; however, the veteran had 30 degrees 
of abduction in November 2001.

DC 5255 addresses malunion of the femur; DC 5250 relates to 
ankylosis of the hip; DC 5254 requires a flail joint of the 
hip; and DC 5275 addresses shortening of the lower extremity.  
However, the medical evidence does not show any of these 
impairments related to the right femur disability.  As such, 
a rating higher than 10 percent does not apply under any of 
the above diagnostic codes. 38 C.F.R. § 4.71a.  

While the veteran had complaints of numbness in his right 
leg, and had a diagnosis of peripheral neuropathy, the 
November 2001 examiner found this to be idiopathic, and did 
not relate the peripheral neuropathy to the service-connected 
femur disability.  Thus, a separate neurological rating does 
not apply.

In evaluating the veteran's claim, the Board has considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board notes that the medical 
evidence shows complaints of sensitivity, inability to walk 
more than a half a block, or hike, and fatigability.  
However, any functional loss already is contemplated by the 
10 percent rating assigned under DC 5015.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Moreover, the evidence does not relate any additional 
functional impairment specifically to the service-connected 
right femur disorder.

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted, as the evidence does not show marked 
interference with employment or frequent periods of 
hospitalization.  As such, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).

In sum, under the circumstances in this case, the Board finds 
that the evidence more nearly approximates the criteria for a 
10 percent rating under 38 C.F.R. § 4.71a, DC 5015.  See 
38 C.F.R. §§ 4.7.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating for osteoma, right femur, 
lesser trochanter, surgical removal, currently rated as 10 
percent disabling, is denied.




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


